Citation Nr: 9902615	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-29 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for extraction of ten 
teeth from the jaw, with entitlement to continuing dental 
treatment for those teeth.  

3.  Entitlement to service connection for jungle rot of the 
fingernails and toes.  

4.  Entitlement to service connection for malalignment of the 
left forearm.  

5.  Entitlement to service connection for a flesh wound of 
the right forearm.  

6.  Entitlement to service connection for bedwetting.  

7.  Entitlement to service connection for refractive error, 
claimed as defective vision.  

8.  Entitlement to service connection for defective hearing.  

9.  Entitlement to service connection for cancer.

10.  Entitlement to service connection for organic heart 
disease, claimed as heart problem.  

11.  Entitlement to service connection for a chronic 
pathology manifested by internal bleeding.  

12.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to herbicide 
exposure.  

13.  Entitlement to service connection for a chronic disorder 
of the organic nervous system, claimed as secondary to 
herbicide exposure.

14.  Entitlement to service connection for migraine 
headaches, claimed as secondary to herbicide exposure.

15.  Entitlement to service connection for a skin disorder of 
the arms, claimed as red splotches, claimed as secondary to 
herbicide exposure.     

16.  Entitlement to service connection for granulomatous lung 
disease and/or emphysema, claimed as spot on the lung.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1962 to July 1967 and 
from April 1970 to January 1973.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The issue of Entitlement to service connection for and 
acquired psychiatric disorder, including post-traumatic 
stress disorder (PTSD) is the subject of a remand, and will 
be addressed in that portion of the decision.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veterans appeal.  

2. Within two months of the August 1962 initial dental 
examination, the veteran had ten teeth extracted.    

3. There is no competent medical evidence of a nexus between 
whatever jungle rot of the fingernails and toes the 
veteran may have and his period of active military service 
or some incident thereof.    

4. There is no competent medical evidence of a nexus between 
whatever disability of the left forearm the veteran may 
have and his period of active military service or some 
incident thereof.    

5. There is no competent medical evidence of a nexus between 
whatever residuals of a flesh wound of the right forearm 
the veteran may have and his periods of active military 
service or some incident thereof.    

6. There is no competent medical evidence of a nexus between 
whatever disability the veteran may have that is 
associated with bedwetting and his period of active 
military service or some incident thereof.    

7. There is no medical evidence of record showing that the 
veterans defective vision is attributable to a disorder 
other than refractive error.  

8. There is no competent medical evidence of a nexus between 
whatever hearing loss disability the veteran may have and 
his periods of active military service or some incident 
thereof.  

9. There is no competent medical evidence of a nexus between 
whatever cancer the veteran may have and his period of 
active military service or some incident thereof.  

10. There is no competent medical 
evidence of a nexus between whatever organic heart disease 
or heart problem the veteran may have and his periods of 
active military service or some incident thereof.    

11. There is no competent medical 
evidence of a nexus between whatever chronic pathology the 
veteran may have that is manifested by internal bleeding 
and his period of active military service or some incident 
thereof.    

12. There is no competent medical 
evidence of a nexus between whatever acquired psychiatric 
disorder the veteran may have and his period of active 
military service, exposure to herbicides in service, or 
any other incident of service.    

13. There is no competent medical 
evidence of a nexus between a chronic disorder of the 
organic nervous system the veteran may have and his period 
of active military service, exposure to herbicides in 
service, or any other incident of service.

14. There is no competent medical 
evidence of a nexus between whatever migraine headaches 
the veteran may have and his period of active military 
service, exposure to herbicides in service, or any other 
incident of service.

15. There is no competent medical 
evidence of a nexus between whatever skin disorder of the 
arms the veteran may have and his period of active 
military service, exposure to herbicides in service, or 
any other incident of service.     

16. There is no competent medical 
evidence of a nexus between whatever granulomatous lung 
disease or emphysema the veteran may have and his period 
of active military service or some incident thereof.  


CONCLUSIONS OF LAW

1.  The veteran did not incur any dental disabilities in 
active military service for which service connection or 
dental treatment is allowable.  38 U.S.C.A. §§ 1110, 1131, 
1712 (West 1991); 38 C.F.R. §§ 3.303, 3.381, 17.161 (1998).    

2.  The veteran's claim of entitlement to service connection 
for jungle rot of the fingernails and toes is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1998).  

3.  The veterans claim of entitlement to service connection 
for malalignment of the left forearm is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

4.  The veterans claim of entitlement to service connection 
for a flesh wound of the right forearm is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

5.  The veterans claim of entitlement to service connection 
for bedwetting is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).

6.  There is no legal entitlement to service connection for 
refractive error, claimed as defective vision.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a) and (c), 4.9 
(1998).  

7.  The veterans claim of entitlement to service connection 
for defective hearing is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

8.  The veterans claim of entitlement to service connection 
for cancer is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).  

9.  The veterans claim of entitlement to service connection 
for organic heart disease, claimed as heart problem, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1998).  

10.  The veterans claim of entitlement to service connection 
for a chronic pathology manifested by internal bleeding is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).

11.  The veterans claim of entitlement to service connection 
for an acquired psychiatric disorder, claimed as secondary to 
herbicide exposure, is not well grounded.  38 U.S.C.A. 
§§ 1116, 5107(a) (West 1991); 38 C.F.R. § 3.102, 3.307(a)(6), 
3.309(e) (1998).

12.  The veterans claim of entitlement to service connection 
for a chronic disorder of the organic nervous system, claimed 
as secondary to herbicide exposure, is not well grounded.  
38 U.S.C.A. §§ 1116, 5107(a) (West 1991); 38 C.F.R. § 3.102, 
3.307(a)(6), 3.309(e) (1998).

13.  The veterans claim of entitlement to service connection 
for migraine headaches, claimed as secondary to herbicide 
exposure, is not well grounded.  38 U.S.C.A. §§ 1116, 5107(a) 
(West 1991); 38 C.F.R. § 3.102, 3.307(a)(6), 3.309(e) (1998).

14.  The veterans claim of entitlement to service connection 
for a skin disorder of the arms, claimed as red splotches, 
claimed as secondary to herbicide exposure, is not well 
grounded.  38 U.S.C.A. §§ 1116, 5107(a) (West 1991); 
38 C.F.R. § 3.102, 3.307(a)(6), 3.309(e) (1998).   

15.  The veterans claim of entitlement to service connection 
for granulomatous lung disease and/or emphysema, claim as 
spot on the lung, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veterans August 1962 enlistment examination was negative 
for physical abnormalities.  A scar measuring two inches was 
found on the left arm.  The chest X-rays were normal.  No 
remarks were made regarding the status of the veterans 
teeth.  No visual acuity findings were noted.  Pure tone 
thresholds, in decibels (dB), as converted to ISO units, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-----
5
LEFT
15
10
10
-----
5


A separate dental examination was given approximately two 
weeks later in August 1962.  At that time, it was apparently 
determined that several teeth were nonrestorable.  It was 
indicated that the veteran had gingivitis and would need 
partial upper and lower dentures.  Later that month, the 
veteran was given oral hygiene training.  In early October 
1962, ten teeth were extracted.  It was indicated that 
partial upper and lower dentures were needed after the 
extractions.  Plans of treatment were formulated. 

In October 1963, the veteran requested an excuse from push-
ups.  At age six, he fractured the right ulna near the elbow.  
Healing resulted in moderate deformity, medial deviation of 
the forearm, when the joint was extended.  There was no 
limitation of motion.  He had difficulty only when doing hard 
pushing or push-ups.  It was noted in March 1964 that push-
ups were limited.  The Board notes that other records dated 
at this time stated that the veteran fractured the left ulna.  

In January 1965, the veteran underwent a physical for 
purposes of determining the propriety of isolated duty.  He 
fractured the left elbow in 1949, resulting in moderate 
decreased carrying angle of the left elbow.  He had some pain 
with push-ups, but had full range of motion and strength.  He 
was excused from push-ups.  No visual acuity findings were 
noted.  

Chest X-rays taken in January 1965 examination revealed a 
nodule in the left upper lobe of the lungs.  X-rays taken on 
two subsequent dates confirmed the presence of the nodule.  
It was suggested that the nodule probably represented acute 
coccidioidomycosis.  A February 1965 consultation stated that 
the veteran had a positive cocci skin test.  The complete 
findings were consistent with a recent cocci infection.  It 
was noted that the veteran had been stationed in Tucson, 
Arizona, for two years.  The physician recommended additional 
chest X-rays at six months intervals.  

During the January 1965 examination, the veteran was also 
given and audiological examination.  Pure tone thresholds, in 
dB, as converted to ISO units, were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
5
5
LEFT
15
10
5
15
5
    

Finally, the January 1965 examination report showed that 
several teeth were missing, mostly replaced by dentures.  It 
was noted that dental defects were presently being corrected.    

The May 1967 separation examination was essentially negative 
for abnormalities.  Chest X-rays were normal.  Visual acuity 
for distant and near vision was 20/20 bilaterally.  The 
audiological evaluation revealed pure tone thresholds, in dB, 
as converted to ISO units, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
20
20
LEFT
20
15
15
15
20

The veteran sought to re-enlist in the military in 1970.  The 
January 1970 physical examination was negative for physical 
abnormalities.  Chest X-rays were normal.  Visual acuity was 
recorded as 20/20 on the right and 20/30 on the left.  
Audiological evaluation revealed pure tone thresholds, in dB, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
-----
15
LEFT
0
5
0
-----
25

On the accompanying report of medical history, the veteran 
reported a history of a fracture of the left arm at age six.    

The veteran had another physical in March 1970.  Examination 
was again negative for physical abnormalities.  It was noted 
that the veteran had a partial upper denture plate.  Chest X-
rays were normal.  Visual acuity was recorded as 20/20 in the 
right eye and 20/25 in the left eye.  Audiological evaluation 
showed pure tone thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
-----
20
LEFT
-5
-5
-5
-----
25

In the report of medical history, the veteran stated that he 
broke his left arm when seven years old.  

In April 1970, the veteran was referred to the optometry 
clinic.  Naked vision was recorded as 20/25 in the right eye 
and 20/40 in the left eye.  

The December 1972 separation physical showed no 
musculoskeletal abnormality.  Chest X-rays were negative.  
Vision was recorded as 20/20 bilaterally.  Audiological 
evaluation revealed pure tone thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-----
5
LEFT
5
5
0
-----
15

The veteran reported fracturing the left arm as a child.  

Records showed that the veteran was also a member of the U.S. 
Naval Reserve from December 1982 to December 1983.  The April 
1982 enlistment examination was negative for physical 
abnormalities.  Visual acuity was 20/20 in the right eye and 
20/25 in the left eye.  Hearing was tested by whispered voice 
test only, and was 15/15 bilaterally.  On the accompanying 
report of medical history, the veteran stated that he was in 
excellent health.  He had vision in both eyes and wore 
glasses or contact lenses.  He did not report suffering from 
any current health disorders.  During the October 1983 annual 
examination, the examiner noted no physical abnormalities.  
Visual acuity was reported as 20/20 in the right eye and 
20/100 in the left eye.  Hearing as tested by whispered voice 
was 15/15 bilaterally.  No audiometric evaluation was 
performed.    

Records from Mitchel C. Newman, M.D., indicated that in 
November 1979 the veteran complained of joint pain and 
stiffness.  In December 1979, he voiced additional complaints 
of numbness in the legs, especially below the knees.  Dr. 
Newman referred the veteran to another physician for further 
evaluation.  He notes that the numbness sounded like a 
circulatory process and that he could not really feel pulses 
at that time.  A family history of diabetes mellitus was 
recorded.

Records dated from December 1986 to January 1990 from D.J. 
Marchyn, M.D., concerned a work-related orthopedic injury.  
There was no complaint or treatment of any disorder claimed 
related to service.  

Records from Scioto Memorial Hospital showed an admission in 
July 1988 for alcohol abuse and alcoholic liver disease.  He 
was also a smoker.  He was noted to be socially isolated.  He 
reported being exposed to Agent Orange in service in Vietnam.  
Chest X-rays showed a calcified granuloma in the left mid 
lung.   

The veteran underwent a VA examination in July 1991.  He 
stated that he had a spot on his lung that was found while he 
was in the military.  He was a smoker and a heavy drinker.  
Examination revealed a deformity of the left elbow secondary 
to an accident as a child.  There were coarse breath sounds 
and fibrous crackles in the lung bases.  No abnormalities of 
the skin of the extremities were reported.  No chest X-rays 
were taken.  The diagnoses included old granulomatous disease 
of the lungs.  

Records from Southern Ohio Medical Center showed that the 
veteran was hospitalized in April and May 1993 for severe 
edema of the abdomen and legs, shortness of breath, fever, 
anemia, alcoholic cirrhosis of the liver, and questionable 
pneumonia.  He appeared malnourished and alcoholic.  He had a 
history of drinking huge amounts of beer.  It was also noted 
that the veteran was a long-time smoker and had chronic 
obstructive pulmonary disease (COPD).  The diagnoses at 
discharge were chronic and acute alcoholic cirrhosis of the 
liver, secondary iron deficiency anemia and anemia of chronic 
illness, pneumonia of undetermined etiology, congestive heart 
failure, hyponatremia, pulmonary emphysema, and pleural 
effusions.  It was noted that the veteran was to refrain from 
alcohol use.  He stopped smoking to preserve lung function as 
much as possible.  The veteran was hospitalized again in 
September 1993.  A history of cirrhosis, hypotension, and 
acute upper gastrointestinal bleeding was noted.  While 
hospitalized, the veteran was found to have varices in the 
esophagus and erosions in the stomach.  The gastrointestinal 
bleeding stopped after he was stabilized.  The diagnoses at 
discharge were acute upper gastrointestinal bleeding, liver 
cirrhosis, esophageal varices, erosive gastritis, and chronic 
alcoholism.  The veteran refused alcohol rehabilitation 
treatment.  

In July 1995, the veteran submitted a claim seeking service 
connection for multiple disorders.  He stated that he had 10 
jaw teeth pulled at one dentist visit in August 1962.  In 
April 1965, doctors found a spot on his lungs that they could 
not diagnose.  He related that he went through basic training 
in the Air Force and the Army with a malaligned arm dating 
from September 1949.  He claimed that he incurred jungle rot 
on toes and fingernails while in the Army in Vietnam.  He 
also claimed that he sustained a flesh wound on right forearm 
in October 1971.  The veteran asserted that he was exposed to 
Agent Orange during tours in Vietnam from 1966 to 1967 and 
from 1971 to 1972.  He also argued that he incurred PTSD 
during the same Vietnam service.  The veteran related that he 
suffered from bed wetting when entered basic training in 
September 1962.  Finally, he stated that he had bad eyesight 
dating from February 1971.  

In September 1995, the veteran further clarified his claims.  
He stated that he had 10 teeth pulled at one sitting in 
August 1962.  No dentures were made.  He had trouble with his 
teeth since that time.  In April 1965, a spot was found on 
his lungs.  The doctors could not find what caused it.  The 
veteran claimed that during his two tours in Vietnam, he 
incurred jungle rot, loss of hearing, a flesh wound to the 
right forearm as a result of enemy action, exposure to Agent 
Orange, and PTSD.  His eyesight was diminished.  His overall 
health was not good.  He went through two periods of basic 
training with a bad left arm.  The veteran had trouble 
sleeping due to nightmares.  He drank to excess.  His body 
ached with pain.  His nerves were bad, but not serious.  

In October 1995, the veteran submitted a completed Agent 
Orange information form with the dates of Vietnam service and 
information regarding unit designations, locations, and 
duties while in Vietnam.  The disabilities he claimed were 
related to herbicide exposure included bad nerves, tingling 
in the body, numbness, chronic headaches, migraine, 
dizziness, an inability to concentrate, unprovoked fits of 
anger, loss of libido, and red splotches on the arms.  Other 
disabilities listed as not specifically claimed as due to 
Agent Orange included cancer, loss of hearing, loss of 
vision, loss of sanity, an inability to cope with people, 
paranoia, an inability to do simple tasks, heart problems, 
and internal bleeding. 

The RO received a report dated in October 1995 from Robert W. 
Lowe, M.D.  Dr. Lowe evaluated the veteran for workers 
compensation purposes regarding orthopedic disorders.  The 
veteran indicated that he suffered cardiac arrest in 1993 
while he was being treated for internal bleeding.  He added 
that the doctors did not find the cause of the bleeding.  Dr. 
Lowe prescribed an anti-inflammatory medication for the 
veteran's orthopedic complaints.

In a February 1996 statement, the veteran asserted that he 
still had a spot on his lung.  In addition to copies of 
service medical records, he submitted a copy of a June 1984 
statement that stated the veteran was permanently medically 
disqualified from service.  The disqualification was based on 
a finding of coccidioidal mycosis granuloma.          

A December 1996 statement from the National Personnel Records 
Center (NPRC) indicated that the veterans complete medical 
records from his service in the Naval Reserve were not 
located at NPRC.  Inpatient records could be searched if the 
veteran provided dates of hospitalization.  

In a May 1997 statement, the veteran provided stressor 
information relating to his PTSD claim.  He related that he 
was at Danang airbase in July 1967 during a mortar and rocket 
attack.  The attack resulted in many dead and injured 
soldiers, as well as damaged or destroyed aircraft, 
ammunition and fuel dumps, and barracks.  He was not killed 
or injured because he crawled between two stacks of lumber.  
The veteran also stated that in November 1971 he saw a 
wounded seven- or eight-year-old boy stagger into camp.  The 
boy was wounded but did not cry or show any pain.  

The United States Armed Services Center for Research of Unit 
Records (USASCRUR) confirmed that the Danang airbase was 
attacked in July 1967. 

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime); 
38 C.F.R. § 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  
 
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.     

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

If an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). Satisfactory evidence is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection, but 
eases the combat veterans burden of demonstrating the 
occurrence of some inservice incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392; see 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995) (holding that § 
1154(b) relaxes the evidentiary standards as to the service 
incurrence requirement to ground a claim); accord Russo v. 
Brown, 9 Vet. App. 46, 50 (1996).   Therefore, [s]ection 
1154(b) provides a factual basis upon which a determination 
can be made that a particular      . . . injury was incurred 
. . . in service but not a basis to link etiologically the 
[injury] in service to the current condition.  Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra).

Some chronic diseases are presumed service connected, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including organic diseases of the nervous system).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred inservice.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Herbicide 
exposure is presumed if the veteran has a designated disease 
and served in Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  A claim that is well 
grounded is plausible, meritorious on its own, or capable of 
substantiation.  Murphy, 1 Vet. App. at 81; Moreau v. Brown, 
9 Vet. App. 389, 393 (1996).  For purposes of determining 
whether a claim is well grounded, the Board presumes the 
truthfulness of the supporting evidence.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 
21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

Extraction of Ten Teeth from the Jaw

Service connection for dental disabilities is not established 
when the evidence clearly shows that the disabilities existed 
or were recorded at the time of enlistment or began after 
separation from causes not related to service.  38 C.F.R. 
§ 3.381(a).  The statutory presumptions as to soundness of 
condition at time of entrance into active service will not be 
applicable, in cases of dental conditions not disabling to a 
compensable degree.  38 C.F.R. § 3.381(d).  

Entitlement to dental treatment is allowable only for 
service-connected dental conditions.  38 C.F.R. § 17.161 
(formerly designated as 38 C.F.R. § 17.123); see 38 U.S.C.A. 
§ 1712.   

The evidence shows that the veteran had his initial in-
service dental examination on August 17, 1962, two weeks 
following his enlistment examination.  At that time, several 
teeth were deemed nonrestorable, gingivitis was noted, and 
partial upper and lower dentures were recommended.  He 
received oral hygiene training, clearly indicating a need to 
be schooled on the care of his teeth.  On October 2, 1962, 
ten teeth were extracted.  Thus, approximately one and one-
half months elapsed between the veterans entry into active 
duty and the tooth extraction at issue.  The Board finds that 
this evidence clearly demonstrates the pre-service existence 
of tooth disability such that service connection for the 
multiple tooth extraction, and therefore entitlement to 
dental treatment, is not in order.  38 C.F.R. § 3.381(a).  

The veteran has suggested that no dentures were made after 
the extraction and that he had had trouble with his teeth 
since that time.  This is refuted by dental records 
reflecting that he had partial dentures and that they were 
noted at the time of separation from service.  A disability 
is service connected if it is proximately due to or the 
result of a service connected disease or injury, or if 
aggravation of a non-service connected disorder is 
proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

The Board concedes that it is not clear from available dental 
records precisely when dentures were made for the veteran, 
but the January 1965 examination report states that dental 
defects were then in the process of being corrected.   

In any event, such a secondary service connection claim must 
fail.  The Board emphasizes that either type of secondary 
service connection requires the existence of a service-
connected disability as the claimed causal or aggravating 
factor.  However, as already determined, the tooth 
extractions are not service connected.  In addition, 
secondary service connection claims, like other compensation 
claims, must be well grounded.  38 U.S.C.A. § 5107(a); Wallin 
v. West, 11 Vet App 509 (1998); Locher v. Brown, 9 Vet. App. 
535, 538 (1996); Jones v. Brown, 7 Vet. App. 134, 136-38 
(1994).  In this case, the veteran has not submitted any 
medical evidence of dental problems that have been attributed 
to the extraction of the teeth in service or the claimed 
failure to provide him with dentures.  Such evidence of a 
current disability related to a service-connected disability 
is required for a well grounded claim for secondary service 
connection.  Epps, 126 F.3d at 1468; Brammer, 3 Vet. App. at 
225.          

Jungle Rot of the Fingernails and Toes

The claim for service connection for jungle rot is not well 
grounded as service medical records do not reflect treatment 
for jungle rot or associated skin diseases, and there is no 
medical evidence showing any current disability of the 
fingernails and toes.  Brammer, 3 Vet. App. at 225.  
Moreover, if there is no current disability, there can be no 
competent medical evidence of a relationship between the 
diagnosis and service.  Again, the veteran is a lay person 
not trained in medicine.  He is not competent to offer an 
opinion as to whether he in fact has a disorder of the 
fingernails and toes or whether that disorder is related to 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494. 
  
Malalignment of the Left Forearm

The August 1962 enlistment examination did not report the 
left arm deformity.  However, the veteran concedes and the 
evidence shows that he fractured his left ulna near the elbow 
when he was a child about six or seven years old.  Therefore, 
the Board finds clear and unmistakable evidence shows that 
the resulting deformity of the left arm existed prior to 
service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  
The issue, then, would generally be whether the preexisting 
left arm deformity underwent an increase in disability in 
service such that service connection by aggravation may be 
established.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§  
3.303(a), 3.306(a).     

However, in this case, the veteran has not alleged, and 
indeed the evidence does not reveal, that he suffers from any 
current disability of the left forearm.  The veteran has 
stated only that he went through two periods of basic 
training with a malaligned or bad left arm.  The July 1991 VA 
examination shows that the veteran has a left elbow 
deformity.  There is no other medical evidence of record that 
even mentions any disorder of the left forearm or elbow.  
Thus, there is no medical evidence of a current disability 
and no medical evidence of a nexus between the disability and 
service.  Lacking this evidence, the claim is not well 
grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 
126 F.3d at 1468; Brammer, 3 Vet. App. at 225.  

Flesh Wound of the Right Forearm

The veteran asserts that he suffered a flesh wound to the 
right forearm in service in October 1971 as a result of enemy 
action.  Despite the lack of medical evidence confirming this 
event, the Board is required to presume the truth of that 
assertion.  Robinette, 8 Vet. App. at 77-78; King, 5 Vet. 
App. at 21.  However, the Board still finds that the claim is 
not well grounded.  There is simply no medical evidence of 
record showing residual disability from the claimed right 
forearm flesh wound.  That is, there is no medical evidence 
of a muscle wound, bony disorder, or even a scar on the right 
forearm.  Without some medical evidence of a current 
disability resulting from the claimed right forearm flesh 
wound, the claim cannot be well grounded.  Brammer, 3 Vet. 
App. at 225.  Again, without a diagnosis of a current 
disability, there can be no competent medical evidence of a 
nexus between the claimed disorder and military service.  The 
veteran is not competent to opine whether a right forearm 
disability exists or whether the disability is related to 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  The claim for the right forearm disorder is 
therefore not well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  

Bedwetting

The veteran has stated that he suffered from bedwetting 
during basic training in September 1962 and seeks 
compensation therefor.  However, the veteran has not provided 
any medical evidence of a current disability associated with 
the bedwetting or medical evidence linking the claimed 
disability to service or some incident of service.  Such 
evidence is required to establish a well grounded claim.  
Epps, 126 F.3d at 1468; Brammer, 3 Vet. App. at 225.  
Therefore, the claim of entitlement to service connection for 
bedwetting is not well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.    

Refractive Error, Claimed as Defective Vision

The veteran seeks service connection for defective vision.  
However, there is no medical evidence of record showing that 
the veteran had in service or now has any visual disorder 
other than refractive error.  According to VA regulations, 
refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.  Therefore, refractive error in this case 
cannot be a disability for purposes of VA compensation.  
Accordingly, the veterans claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).

Defective Hearing

The veteran also seeks service connection for defective 
hearing.  Impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 3 of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.   

The most recent evidence of hearing ability is the October 
1983 annual examination for the Naval Reserve, in which the 
veterans whispered voice hearing was 15/15 bilaterally.  The 
December 1972 separation examination report contains the most 
recent audiometric test.  At that time, the pure tone 
threshold in each frequency bilaterally was 15dB or lower.  
These results are well within the parameters of normal 
hearing pursuant to VA regulation.  38 C.F.R. § 3.385.  
Therefore, there is no evidence of a current hearing loss 
disability for VA purposes.  Accordingly, the veterans claim 
of service connection for defective hearing is not well 
grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Brammer, 
3 Vet. App. at 225.

Cancer

The veterans claim of entitlement to service connection for 
cancer is not well grounded.  There is no medical evidence of 
record showing the veteran is had cancer during or within a 
year following either period of service or that he is 
currently diagnosed as suffering from any form of cancer.  
Brammer, 3 Vet. App. at 225.  Moreover, there is no competent 
medical of a nexus between the claimed disorder and military 
service.  As with other claimed disorders discussed above, 
the veteran is not a medical professional competent to offer 
an opinion as to whether he has cancer or whether the cancer 
is related to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Thus, the claim of service 
connection for cancer is not well grounded.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  
 
Organic Heart Disease, Claimed as Heart Problem

The veteran asserts entitlement to compensation for a heart 
problem.  Medical records from Southern Ohio Medical Center 
reveal that the veteran was diagnosed in May 1993 as having a 
variety of disorders, including congestive heart failure.  
Initially, the Board observes that the veteran continues to 
suffer from congestive heart failure at this time, more than 
five years after that diagnosis was offered.  However, 
assuming, without deciding, that the veteran does have a 
current cardiac disability, there is no competent medical 
evidence of record linking that disability to the veterans 
period of military service or some incident thereof.  The 
veteran himself is a lay person and is therefore not 
competent to offer an opinion as to matters that require 
medical training and expertise.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Lacking medical evidence 
of a nexus between the claimed heart problem and military 
service, the claim is not well grounded.  Epps, 126 F.3d at 
1468.        

Chronic Pathology Manifested by Internal Bleeding

The only instance of internal bleeding of record is in 1993, 
20 years after the veterans separation from service, at 
which time he was hospitalized for conditions including acute 
upper gastrointestinal bleeding.  The Board observes, 
however, that the discharge summary from this hospitalization 
does not relate the etiology of the bleeding.  The other 
diagnoses offered at that time included liver cirrhosis, 
esophageal varices, erosive gastritis, and chronic 
alcoholism.  There is no suggestion in the evidence of record 
that any of these disorders is related to service.  
Therefore, the claim is not well grounded as there is no 
competent medical evidence that links this episode of 
gastrointestinal bleeding to service.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  

Disorders Claimed Secondary to Herbicide Exposure

As discussed at length above, in-service incurrence is 
presumed for diseases associated with exposure to certain 
herbicide agents used in Vietnam.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The following diseases are 
associated with herbicide exposure for purposes of the 
presumption: chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and 
certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116(b)(1) 
(permitting the Secretary to determine by regulation 
additional diseases subject to the presumption aside from 
those listed at § 1116(a)(2)).  

1.  Acquired Psychiatric Disorder Secondary to Herbicide 
Exposure

The veteran asserts that he has a psychiatric disorder.  In 
the April 1998 supplemental statement of the case, the RO 
indicated that the psychiatric disorder was claimed as bad 
nerves, an inability to concentrate, fits of anger, loss of 
libido, loss of sanity, an inability to cope, an inability to 
do simple tasks, and paranoia.  

The Board notes that psychiatric disorders are not included 
among the specified diseases associated with herbicide 
exposure for purposes of presuming in-service incurrence of 
the claimed disorder.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  Therefore, service connection may only be 
established as directly related to service or to herbicide 
exposure.  

However, the Board notes that there is no medical evidence of 
record that shows that the veteran is currently diagnosed as 
having any psychiatric disorder.  A claim for service 
connection for a psychiatric disorder cannot be well grounded 
if there is no current diagnosis of a psychiatric disorder.  
Brammer, 3 Vet. App. at 225.  Moreover, the claim is not well 
grounded as there is no medical evidence of a relationship 
between the claimed disorder or any of the claimed symptoms 
and the veterans military service or to exposure to Agent 
Orange.  Absent such evidence, the claim is not well 
grounded.  Epps, 126 F.3d at 1468.  

2.  Chronic Disorder of the Organic Nervous System

The veteran stated that he has a disorder of the nervous 
system as a result of exposure to Agent Orange.  He claims to 
have numbness, tingling, and dizziness.  Acute and subacute 
peripheral neuropathy is considered diseases associated with 
herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  However, there is no medical evidence showing a 
diagnosis of peripheral neuropathy.  Records from Dr. Newman 
show complaints of leg numbness, which at that time were 
attributed to a circulatory process.  There is no medical 
evidence of record to support the veterans claim that he 
suffers from a neurological disorder.  Brammer, 3 Vet. 
App. at 225.  In addition, there is no medical evidence that 
links the claimed symptoms to military service generally or 
to herbicide exposure in particular.  The veterans lay 
opinion as to the existence and etiology of the claimed 
nervous disorder is not competent medical evidence.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Therefore, the claim is not well grounded.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.    

3.  Migraine Headaches

The veteran seeks service connection for migraine headaches, 
claimed as the result of Agent Orange exposure.  A migraine 
headache is not a specified disease associated with herbicide 
exposure for purposes of presumptive in-service incurrence.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

The Board notes that there is no medical evidence that the 
veteran suffers from migraine headaches.  If the veteran is 
not diagnosed as having the claimed disability, the claim is 
not well grounded.  Brammer, 3 Vet. App. at 225.  More 
importantly, there is no competent medical evidence showing 
that any headaches he may have are related either to 
herbicide exposure or to the veterans military service 
generally.  Such evidence is required in order to establish a 
well grounded claim.  Epps, 126 F.3d at 1468.  Again, the 
veteran, a lay person, is not competent to opine that he had 
migraine headaches or that the headaches are related to 
service or some incident thereof.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  

4.  Skin Disorder of the Arms

The Board notes that chloracne or other acneform disease 
consistent with chloracne is considered associated with 
herbicide exposure for purposes of presuming the in-service 
incurrence of the disorder.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).      

The veteran states that he has red splotches on the arms as 
the result of exposure to Agent Orange.  However, there is no 
evidence showing that the claimed skin disorder is diagnosed 
as chloracne or other acneform disease.  Thus, the 
presumption of in-service incurrence does not apply.  

In any event, there is no medical evidence showing that the 
veteran suffers from any diagnosed skin disorder and no 
medical evidence of a nexus between the claimed skin disorder 
and service or herbicide exposure in service.  Both kinds of 
medical evidence are required to submit a well grounded 
claim.  Epps, 126 F.3d at 1468; Brammer, 3 Vet. App. at 225.  
The veterans own lay opinion as to diagnosis or etiology is 
not competent medical evidence.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Therefore, the claim for 
service connection for a skin disorder of the arms is not 
well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

Granulomatous Lung Disease and/or Emphysema

In the April 1997 supplemental statement of the case, the RO 
determined that the recently received complete service 
medical records constituted new and material evidence.  The 
RO therefore reopened the claim.  Considering the evidence 
submitted or obtained since the August 1991 denial of service 
connection, the Board agrees that the evidence is new and 
material within the meaning of 38 C.F.R. § 3.156(a).  
Therefore, the claim is reopened for consideration based on 
all the evidence of record.        

Upon a review of the entire record, the Board finds that the 
veterans claim of entitlement to service connection for 
granulomatous lung disease or emphysema is not well grounded.  
Medical records dated in 1993 indicate that the veteran has 
COPD, pulmonary emphysema, and pleural effusions.  Thus, the 
veteran indeed has a current respiratory disability.  X-rays 
dated in service in January 1965 show a nodule in the left 
upper lobe.  It was determined at that time that the findings 
were consistent with a recent cocci infection, although the 
medical evidence is negative for any other manifestations of 
a cocci infection at that time.  However, there is no medical 
evidence of record that suggests a relationship between the 
nodule discovered in January 1965 and the respiratory 
disorders shown in 1993.  In fact, the 1993 medical records 
indicated that the veteran was a long-time smoker.  Absent 
medical evidence showing some relationship between the nodule 
found in 1965 and one or more of the current respiratory 
disorders, the veterans claim does not meet the minimum 
threshold requirement of plausibility.  Epps, 126 F.3d at 
1468; Moreau, 9 Vet. App. at 393; Murphy, 1 Vet. App. at 81.     

The Board acknowledges that the examiner from the July 1991 
VA examination offered a diagnosis of old granulomatous 
disease of the lungs.  However, it appears that the diagnosis 
was based on the veterans statement that a spot was found on 
his lung while he was in the military.  No chest X-rays were 
taken, and there is no indication that the examiner reviewed 
the veterans service medical records for the examination.  
Medical history recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet.App. 406, 409 (1995).        

Summary

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for jungle rot of the fingernails and toes, 
malalignment of the left forearm, a flesh wound of the right 
forearm, bedwetting, defective hearing, cancer, organic heart 
disease claimed as a heart problem, a chronic pathology 
manifested as internal bleeding, all four disorders claimed 
as secondary to herbicide exposure, and granulomatous lung 
disease or emphysema.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  Therefore, the duty to assist is not triggered and 
VA has no obligation to further develop the veterans claim.  
See Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

The Board recognizes that the RO disposed of some of the 
above claims on the merits, but that the Board found that 
some of the claims were not well grounded.  However, the 
Court of Veterans Appeals has held that when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for most of the above claims, he must submit 
medical evidence showing that he is currently diagnosed as 
having the claimed disorder and that the disorder is related 
to his active military service.  Robinette, 8 Vet. App. at 
77-78.

ORDER


Entitlement to service connection for extraction of ten teeth 
from the jaw, with entitlement to continuing dental treatment 
for those teeth, is denied.  

Entitlement to service connection for jungle rot of the 
fingernails and toes is denied. 

Entitlement to service connection for granulomatous lung 
disease and/or emphysema, claim as spot on the lung, is 
denied.

Entitlement to service connection for malalignment of the 
left forearm is denied.  

Entitlement to service connection for a flesh wound of the 
right forearm is denied.  

Entitlement to service connection for bedwetting is denied.  

Entitlement to service connection for refractive error, 
claimed as defective vision is denied.  

Entitlement to service connection for defective hearing is 
denied.  

Entitlement to service connection for cancer is denied.

Entitlement to service connection for organic heart disease, 
claimed as heart problem, is denied.  

Entitlement to service connection for a chronic pathology 
manifested by internal bleeding, is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as secondary to herbicide exposure, is 
denied.  

Entitlement to service connection for a chronic disorder of 
the organic nervous system, claimed as secondary to herbicide 
exposure, is denied.

Entitlement to service connection for migraine headaches, 
claimed as secondary to herbicide exposure, is denied.

Entitlement to service connection for a skin disorder of the 
arms, claimed as red splotches, claimed as secondary to 
herbicide exposure, is denied.     


REMAND

According to service personnel records, the veteran had 
service in Vietnam from July 1966 to July 1967 and from July 
1971 to January 1973.  Records showed that during his first 
tour in Vietnam, the veteran was a property accounting clerk.  
During his second tour, the veteran served as a gunner or 
assistant gunner, and as a supply specialist.  Although the 
records showed that the veteran was awarded the Army 
Commendation Medal in March 1972, there is no indication that 
the award was presented with a V device to denote valor.  
There is no evidence of receipt of other possible combat 
citations.  

In July 1997, the RO contacted the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) and requested 
verification of the stressors claimed by the veteran.  In a 
February 1998 response, the USASCRUR provided some 
information, including a history of the 2nd Squadron, 11th 
Armored Cavalry Regiment, as well as operational reports, and 
other pertinent information.  Most of the information appears 
to relate to the veteran's first period of service in 
Vietnam, and not to the period from July 1971 to January 
1973, when the veteran's military occupational specialty was 
an assistant gunner and a gunner.  The USASCRUR indicated 
that the veteran's DA Form 20 for each period of service 
would be beneficial in locating the veteran's unit 
assignments.  While these documents are in the possession of 
the RO, it does not appear that they were shared with the 
USASCRUR.  The Court of Veterans Appeals has held that 
providing the claimed stressor information to the USASCRUR 
for verification is mandatory.

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  Under the circumstances, the case is remanded for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his claim 
for service connection for PTSD.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records, which 
have not been obtained previously.  Any 
records received should be associated 
with the claims folder.
 
2.  The RO should also request that the 
veteran provide more specific facts, if 
available, about the stressful events he 
claims to have experienced in service.  
He should be asked to provide dates, 
places, and detailed descriptions for 
each event, and the name and other 
identifying information concerning any 
individual involved in the incidents.

3.  The RO should also contact the 
National Personnel Records Center (NPRC) 
and request that it furnish any available 
records pertaining to the veterans award 
of the Army Commendation Medal, as 
reflected on his DD-214. 

4.  Whether or not a response is received 
from the veteran, the RO should prepare a 
summary of the veterans alleged 
stressors and forward it with a copy of 
the veterans DD-214, and DA Form 20 for 
both periods of service, and any other 
service records found, and this remand, 
to the U.S. Armed Services Center for 
Research of Unit Records for verification 
of the veterans alleged stressors.

5.  If, and only if a stressor is 
identified, the RO should arrange for a 
VA examination of the veteran by a 
psychiatrist to determine the nature and 
etiology of any psychiatric disorder(s) 
present.  All indicated tests or studies 
should be performed.  The psychiatrist 
should use the criteria of DSM-IV and 
specifically confirm or rule out a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the criteria upon which the diagnosis is 
made, including the identification of the 
stressor(s), should be indicated.  Also, 
the examiner should indicate whether any 
verified stressors are clinically 
sufficient to account for a diagnosis of 
PTSD, without consideration of 
additionally reported stressors 
considered not capable of confirmation, 
in light of the other evidence of record.  
The claims file must be made available to 
and reviewed by the psychiatrist prior to 
the examination.  The rationale for all 
opinions expressed should be explained.

6.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development actions, including the 
requested examinations and opinions, have 
been conducted and completed in full.  
Then, the RO should undertake any other 
indicated development.

7.  Then, the RO should readjudicate the 
veterans claim for service connection 
for PTSD.


If the claim remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case.  They should be afforded the appropriate period 
of time within which to respond thereto, at their option, as 
provided by governing regulation.  Then, if otherwise in 
order, the case should be returned to the Board after 
compliance with all requisite appellate procedures. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
Supp. 1995), a decision of the Board of Veterans Appeals 
granting less than the complete benefit, or benefits, sought 
on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1994).
- 2 -
